Citation Nr: 0118002	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  99-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a throat disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1962 to January 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

At his September 1999 RO hearing, the veteran clarified that 
his claim for service connection for a throat disorder was 
the only issue he was appealing to the Board.  

The RO certified the issue as new and material evidence to 
reopen a claim for service connection for a throat condition; 
however, the Board's review of the file shows this to be a 
new claim.  In December 1981, a benign polyp was excised from 
the veteran's left true vocal cord, in his larynx.  In June 
1982, the veteran claimed service connection for sinusitis 
and that sinus drainage down the back of his throat caused 
the polyp and hoarseness.  In May 1983, the Board denied 
service connection for sinusitis and denied direct service 
connection for the left vocal cord lesion.  As service 
connection for sinusitis was denied, the Board did not 
address whether the non-service-connected sinusitis caused a 
throat disorder.  The posture of the case changed in March 
1994, when the Board granted service connection for sinusitis 
and rhinitis.  The grant of service connection is not new and 
material evidence.  38 C.F.R. § 3.156 (2000).  Rather, it 
changes the basis of the claim.  Previously, the veteran was 
claiming a throat disorder as secondary to a condition for 
which service connection had not been established, and he is 
now claiming service connection as secondary to a service-
connected disability.  This makes a significant difference.  
It provides a new basis for the claim and makes it a new 
claim, which must be afforded de novo consideration, 
considering all evidence of record both old and new.  See 
38 C.F.R. § 3.310 (2000); see also Reiber v. Brown, 7 Vet. 
App. 513 (1995).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and is applicable to all claims 
filed before the date of enactment and not yet final as of 
that date.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran submitted an April 1997 statement in which Boyce 
J. White, Jr., M.D., expressed his opinion that the veteran's 
throat symptoms were related to his sinuses.  In a statement 
dated in May 1999, H. W. Loveless, M.D., stated that reflux 
caused the throat symptoms.  

Both of these statements contain little in the way of 
explanation.  The veteran is notified that in assessing 
medical evidence, the failure of the physician to provide a 
basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  

In order to develop this case in accordance with the VCAA, it 
will be remanded for an examination of the veteran and 
medical opinion as to the cause of his claimed throat 
disorder.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should ask the veteran for the 
names and addresses of the physicians and 
hospitals which have treated his throat 
disorder, along with the appropriate 
releases.  The RO should request any 
pertinent medical records which are not 
already in evidence.  Boyce J. White, Jr., 
M.D. and H. W. Loveless, M.D. should be 
requested to provide copies of their 
recent records for the veteran.  All 
records development must comply with VCAA.  

3.  The RO should schedule the veteran for 
an examination of his throat.  The claims 
folder, including a copy of this REMAND, 
should be made available to the examiner 
for review prior to the examination.  All 
indicated tests and studies should be 
accomplished.  The examiner should express 
an opinion, with an explanation, on the 
following questions:  

? Is it as likely as not that the service-
connected recurrent epistaxis, residuals 
of nasal surgery, with atrophic ozena, 
septal perforation, chronic sinusitis 
and chronic rhinitis contributed to 
cause the benign polyp of the left vocal 
cord excised in 1981?  

? What is the correct diagnosis for any 
throat disorder the veteran may 
currently have?  

? Is it as likely as not that the service-
connected recurrent epistaxis, residuals 
of nasal surgery, with atrophic ozena, 
septal perforation, chronic sinusitis 
and chronic rhinitis contributed to 
cause any current throat disorder?  

4. Thereafter, the RO should readjudicate 
this claim, on a de novo basis, 
considering all evidence of record both 
old and new.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


